Citation Nr: 0522022	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  96-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for arthritis with 
traumatic joint changes, 
C6-C7, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to March 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that determination, the RO denied an 
evaluation in excess of 20 percent for arthritis with 
traumatic joint changes, C6-C7.  The appellant disagreed and 
this appeal ensued.  

The appellant testified at a hearing before the undersigned 
in March 1998.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

In June 1998, the Board remanded the claim to the RO for 
further evidentiary development.  At about this point, the 
claims file was lost.  In response to inquiries by the 
appellant beginning with an April 2002 statement, VA 
reconstructed his claims file to the extent possible.  On 
further review, the Board remanded the case in August 2004 
due to changes in the regulatory criteria for evaluating the 
disability.  After further consideration and evidentiary 
development, the case is returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the appellant's cervical 
spine disability was manifested by x-ray evidence of 
arthritis with traumatic joint changes, C6-C7 and by not more 
than moderate limitation of motion, and does not result in 
additional functional loss due to pain on use.  

2.  From September 26, 2003, the appellant's cervical spine 
disability is manifested by x-ray evidence of arthritis with 
traumatic joint changes, C6-C7, and by forward flexion of 30 
degrees, and is not manifested by ankylosis or by additional 
functional loss due to pain on use.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
arthritis with traumatic joint changes, C6-C7, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285 to 5295 (1995 to 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Board has reviewed all the evidence of record, with an 
emphasis on the most recent evidence, to include, but not 
limited to: the appellant's contentions; his service medical 
records; reports of VA examinations; and records for VA and 
private medical treatment.  In the analysis to follow, each 
and every piece of evidence is not discussed in detail, but 
is summarized where appropriate with respect to each issue on 
appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The disability at issue here is assigned a 20 percent 
evaluations pursuant to the criteria of Diagnostic Codes 5010 
for traumatic arthritis and Diagnostic Code 5290 for 
limitation of motion of the cervical spine.  Pursuant to 
Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003, which 
provides that arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (in this case, for a cervical spine disability, 
Diagnostic Code 5290, which provides for a 10 percent 
evaluation for slight limitation of motion, a 20 percent 
evaluation for moderate limitation of motion, and a 30 
percent evaluation for severe limitation of motion.  
38 C.F.R. § 4.71a (2004)).  When, however, the limitation of 
motion for any of these disabilities is noncompensable under 
the applicable criteria, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, the knees are to be rated as 
follows:  

20 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups, with occasional incapacitating 
exacerbations.  

10 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups.  

(These ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.) 38 C.F.R. § 
4.71a (2004).  

While the appellant's current appeal has been pending, VA 
revised the regulations and rating schedule for the 
evaluation of back disorders, in 2002, and again in 2003.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293); 68 Fed. Reg. 51,454 
(August 27, 2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  The effective dates of the 
revised regulations are September 23, 2002, and September 26, 
2003.  The 2002 revision primarily affected the criteria for 
evaluating intervertebral disc syndrome.  The 2003 revision 
affected the criteria for evaluating all types of spine 
disorders.  

Effective September 22, 2002, the VA amended the criteria for 
rating intervertebral disc syndrome.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004)).  This criteria called for 
rating the disability based on the frequency and duration of 
incapacitating exacerbations and on chronic orthopedic and 
neurologic manifestations, including signs and symptoms that 
are present constantly or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).  As the evidence does not 
indicate the appellant has neurological symptoms suggestive 
of intervertebral disc syndrome, these amended regulations 
are not applicable to this case.  Therefore, a higher 
evaluation is not warranted based on this change in this 
analogous criteria from September 22, 2002, to September 25, 
2003.  

Effective September 26, 2003, VA amended the remaining rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a.  See 68 Fed. Reg. 51,454 (August 27, 
2003).  The revised criteria for rating disabilities of the 
spine provides that degenerative arthritis of the spine, 
Diagnostic Code 5242, or cervical spine strain, Diagnostic 
Code 5237, is evaluated under a General Rating Formula for 
Diseases and Injuries of the Spine with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  The General Rating Formula for Diseases 
and Injuries of the Spine provides that an evaluation of 
20 percent is warranted for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 30 percent is 
warranted for forward flexion of the cervical spine if 15 
degrees or less, or with favorable ankylosis of the entire 
cervical spine.  An evaluation of 40 percent is warranted for 
unfavorable ankylosis of the cervical spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  Notes to the General Rating Formula for Diseases and 
Injuries of the Spine provide that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral rotation are zero to 45 degrees, and left and 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  See 38 C.F.R. § 4.71a, Plate V (2004).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, "Congressional enactments and administrative rules 
will not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
University Hosp., 488 U.S. 204, 208 (1988)); Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau 
v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent that it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Though the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," the 
Board must, nonetheless, adjudicate whether a claimant 
"would receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  Accordingly, the Board has the duty to adjudicate 
the claim under the earlier version of the regulations for 
any period prior to the effective date of the later versions 
of the regulations.  Beginning on the effective date of the 
later versions, the Board must consider earlier and newer 
versions, whichever is most favorable to the appellant.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  

The cervical-spine disability has been assigned a 20 percent 
evaluation since April 7, 1966, pursuant to the criteria of 
Diagnostic Codes 5010 and 5290.  The current appeal arose 
from the appellant's claim for an increase above the 20 
percent rating, a claim filed prior to the December 1995 
rating decision from which the appellant seeks appellate 
review.  The appellant contends his service-connected 
cervical disability has undergone an increase in severity.  
For the period prior to September 26, 2003, the Board will 
consider the cervical rating under the rating criteria then 
in effect.  For the period from September 26, 2003, forward, 
the Board will consider the rating under the old criteria, or 
the 2003 revision, whichever is most favorable to the 
appellant.  

As the criteria for rating these disabilities is predicated 
on a loss of motion, an evaluation of the disability in light 
of that criteria must consider whether there is additional 
functional loss due to pain on motion.  Weakness is 
considered as important as limitation of motion.  Any part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1993).  
The rule against pyramiding, 38 C.F.R. § 4.14 (2003), does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

The evidence of record for the period prior to September 26, 
2003, begins with a VA  x-ray in December 1995 with an 
impression of degenerative disc disease C5-C6 level, 
degenerative spurring C3 through C5 levels, and evidence of 
biomechanical dysfunction.  A radiographic biomechanical 
report that month included an impression of wedging of the 
cervical vertebral motor units with possible pre-disposing to 
early disc degeneration, fixed flexion at C2 through C7, and 
posterior displacement of weight bearing in the cervical 
curve.  

VA examination in January 1999 showed the appellant 
complained of constant pain although the intensity and 
frequency varied.  There was more pronounced stiffness and 
weakness and it was precipitated with constant movement of 
the neck, especially when driving.  When the pain was severe, 
he could still function with the activities of daily living.  
He did not use a brace on the neck and no surgical procedure 
had been undertaken.  His usual occupation was affected 
because of disabling cervical pain.  However, he could still 
perform activities of daily living.  Examination of the neck 
revealed some paracervical muscle spasm and no localized area 
of tenderness.  The abnormal posture of the cervical spine, 
as a residual of sequels of past fracture, produced changes 
in the alignment of the lumbar vertebrae causing 
deterioration of the lumbar spine with resulting disc 
disease.  Range of motion of the cervical spine revealed 
flexion from zero to 30 degrees and limited at 30 degrees.  
Extension was 22 degrees.  Lateral flexion, right and left, 
was 20 degrees, and external rotation was to 20 degrees on 
the left and to 30 degrees on the right.  The diagnoses 
included traumatic arthritis of the cervical spine, residual 
injury of C6 and C7, and evidence of biomechanical 
dysfunction of the cervical spine.  

VA joints examination in June 2003 indicated the appellant 
complained of constant pain, though he reported no weakness 
of the neck and no swelling.  His neck became sore after 
rides of about 100 mile.  The pain was worse in cold weather.  
He did not use a brace or collar, and there had been no 
surgery, only traction following a post-service industrial 
accident.  Examination showed some soreness of C7.  Flexion 
of the neck was to two fingerbreadths of the chin, going to 
the chest, and no further.  He looked left 33 degrees, and 
right 27 degrees.  He tipped right 12 degrees, and left 6 
degrees.  He claimed sensation loss in C7 on the left.  His 
shoulders showed zero to 180 degrees abduction.  He undressed 
and dressed, buttoned and unbuttoned his clothes without 
problem.  The impression was that the appellant had cervical 
spine degenerative joint disease with a history of an 
accident in service.  There apparently was a second cervical 
spine injury, an industrial accident after service, for which 
he was in traction.  The examiner opined that the range of 
motion of the cervical spine was certainly limited, and his 
movements were painful and weakened.  There was no opinion 
regarding fatigability, though the examiner stated there was 
no incoordination.  The examiner further noted that the 
appellant limiting ability with flare ups was minimal, that 
there was no deformity of the cervical spine, and that much 
of the present difficulty associated with the cervical spine 
was incurred in his post-service industrial accident.  

VA peripheral nerves examination in June 2003 revealed pain 
on palpation of C7 and no significant paraspinal spasm.  
Reflexes and motion of the shoulders was normal.  He was able 
to use his hands for fine motor coordination, like buttoning 
and unbuttoning his clothing.  There was no tingling or 
numbness of the upper extremities, either subjectively or 
objectively.  The impression was cervical spine degenerative 
arthritis with occasional radicular complaints, but without 
any objective evidence of nerve root impingement and any 
reflex loss or asymmetry.  The examiner opined that the 
progressive arthritis is the result of his prior injuries.  
There was nothing on clinical examination to suggest nerve 
root involvement.  

This medical information clearly documents with radiographic 
evidence the appellant has degenerative disease of the 
cervical spine.  The range of motion measurements of the 
cervical spine at the January 1999 VA examination showed 
flexion to 30 degrees and extension to 22 degrees.  These 
measurements of motion correspond to a moderate loss of 
motion, the criteria for a 20 percent evaluation under 
Diagnostic Code 5290, for they indicate an approximate one-
third loss of flexion and an approximate one-half loss of 
extension.  See 38 U.S.C.A. § 4.71a (1995-2002).  As the 
disability is compensable under that criteria, additional 
compensation under Diagnostic Code 5003 for arthritis is not 
warranted.  Moreover, there is no evidence of fractured 
vertebrae, ankylosis, or intervertebral disc syndrome, that 
would support an evaluation under the criteria of Diagnostic 
Codes 5285, 5286/5287, and 5293, respectively.  See 38 C.F.R. 
§ 4.71a (1995 to 2002).  Nor is there any medical report of 
functional impairment of the cervical spine caused by painful 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1995 to 2002).  
The VA examination in January 1999 showed pronounced 
stiffness and weakness precipitated by driving about 100 
miles in an automobile, though he remained able to conduct 
normal activities of daily living.  VA joints examination in 
June 2003 indicated similar findings of cervical soreness 
upon driving, though the examiner reported no fatigability or 
incoordination and described minimal limitation during flare-
ups.  VA peripheral nerves examination in June 2003 also 
noted he was able to use his hands normally in fine motor 
coordination.  Therefore, prior to September 26, 2003, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the cervical spine.  

From September 26, 2003, the evidence consists of a VA 
examination in May 2005, which noted the history of in-
service injury and of a 1967 post-service injury when he 
fainted and hit his neck on a beam.  The examiner indicated 
the appellant complained of pain associated with the cervical 
spine and into the shoulder area that has not improved with 
age.  Since the 1960s, he has not had any fainting spells or 
other injury or surgery to the neck.  The examiner noted some 
limitation of motion and pain on looking right and left, more 
so than when looking up and down.  The symptoms flared in 
cold and dampness and lasted a few days, though they required 
no special treatment.  It was noted he used no support in 
walking, had good control of his bowels and urine, lived 
alone and did the housework himself, and had a wood shop 
where he made kitchen cabinets.  Examination revealed slight 
kyphosis, slightly tender C7 and slight soreness in the 
shoulder joints.  He had full shoulder lateral elevation, 
forward elevation, and internal and external rotation.  He 
flexed his neck to one inch from the chest and extended 40 
degrees with some symptoms.  He looked right 45 degrees and 
left 60 degrees with some minor symptoms.  There were no 
neurological symptoms other than pain.  The impression was 
history of fracture, C6-7, and a second injury of spinal cord 
contusion 15 years later with a faint and a fall, injuring 
the neck.  The examiner commented that the appellant had 
pain, no particular weakness of the cervical spine, and 
limited motion as described.  He lacked some endurance in the 
cervical spine to ride over 150 miles, the tension of which 
bothered him until usually the next day, he claimed.  

The measurements of cervical spine motion at the May 2005 VA 
examination showed flexion at one inch from the chest, which 
does not appear appreciably different than the measurement of 
flexion to 30 degrees in the January 1999 examination.  This 
measurement of flexion fits within the range of motion - 
flexion greater than 15 degrees but not more than 30 degrees 
- warranting a 20 percent evaluation under the revised 
criteria.  The combined range of motion of the cervical spine 
from the May 2005 examination is not ascertainable, for the 
examiner failed to provide specific measurements for flexion 
or for right and left lateral flexion.  Nonetheless, it is 
unlikely that the measurements, had they all been recorded, 
would have yielded a higher evaluation, for the criteria for 
evaluations in excess of 20 percent under the revised 
criteria are not dependent on a measurement of the combined 
range of cervical motion.  There is also no evidence of 
ankylosis that would support an evaluation under the amended 
criteria.  See 38 C.F.R. § 4.71a (2003).  

Nor is there any medical report of additional functional 
impairment of the lumbar spine caused by painful motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  The examiner in May 
2005 commented that the appellant's pain did not result in 
any particular weakness of the cervical spine, though he 
lacked some endurance over a the course of about one day 
after automobile rides of more than 150 miles.  This reduced 
endurance is similar to that noted in the earlier 
examinations in 2003 and does not indicate a functional loss 
due to pain on use.  Therefore, effective from September 26, 
2003, the preponderance of the evidence is against the claim 
of entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the cervical spine.  

In summary, the evidence of record does not support an 
increased evaluation for the disability pursuant to any of 
the applicable criteria.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for arthritis with traumatic joint 
changes, C6-C7.  

II. Duty to Assist

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

After the Board first addressed the issue in this case, in a 
June 1998 remand, the claims file was lost.  In rebuilding 
the file, the RO has assembled a series of documents showing 
how the appellant was informed of the information and 
evidence necessary to substantiate the claim.  The remand 
itself discussed the need for the appellant to list his 
sources of treatment for the cervical spine disorder and the 
need for a VA examination.  A supplemental statement of the 
case in July 1999 listed the evidence considered, the 
applicable law and rating criteria, and the reasons for the 
confirmance of the 20 percent evaluation.  A letter in August 
1999 discussed a July 1999 rating action, the predicate to 
the supplemental statement of the case, which included a copy 
of the rating decision with the full analysis of the claim.  
In response to the appellant's first inquiry since the 
Board's remand, which alerted the RO to the loss of the 
claims file, the RO sent him a March 2003 letter that 
informed him of the loss and that a special search was being 
conducted.  By a June 2003 letter, the RO informed the 
appellant of the information and evidence necessary to 
establish a higher evaluation for the cervical spine 
disability, the information or evidence needed from him, and 
the information and evidence VA had or would obtain.  In July 
and September 2003 supplemental statements of the case, the 
RO listed the evidence considered, the applicable law and 
rating criteria, and the reasons for the decision.  

In August 2004, the Board again remanded the claim, thereby 
notifying him of recently amended rating criteria and of the 
need for a further examination to assure an accurate rating.  
By an August 2004 letter, the RO again informed the appellant 
of the information and evidence needed, and that which had 
been obtained since earlier communications.  By a November 
2004 letter, the RO informed the appellant of the need to 
report for a scheduled VA examination, which he did.  Upon 
assembling of additional evidence, including that 
examination, the RO issued a supplemental statement of the 
case in June 2005 that listed the evidence considered, the 
applicable law and rating criteria, and the reasons for the 
decision.  

Further, the record indicates that the appellant is 
represented and has provided argument on behalf of his 
claims.  Thus, the appellant testified before a Veterans Law 
Judge and had ample opportunity to present his contentions.  
There is no indication of outstanding additional, existing 
evidence - testimonial or medical - necessary for a fair 
adjudication of the claim.  The appellant's procedural and 
due process rights have not been abridged.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claim, of 
the information and evidence he was expected to provide, of 
the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  See Pelegrini II, No. 
01-944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The evidence of record does not include the original service 
medical records, though the appellant has supplemented the 
claims file with copies of some of those records.  The issue 
in this case, though, is the rating or current severity of 
cervical spine disability, and thus the service medical 
records are of not more than historical interest.  The record 
further includes private medical records in December 1995, VA 
examinations in January 1999, June 2003, and May 2005, as 
well as documents received on multiple occasions from the 
appellant and his representative.  Given that the claims file 
in this case is reconstructed, and thus does not include a 
complete accounting of the evidence reviewed by the RO in 
initially adjudicating this claim, the RO has assembled 
significant evidence that provides a reasonable record on 
which to base a decision.  That evidence includes private 
medical evidence in December 1995 (soon after the appellant's 
claim), and VA examinations in January 1999, June 2003, and 
May 2005, which provide appropriate evidentiary benchmarks to 
assess the severity of the cervical spine disability.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

An increased evaluation for arthritis with traumatic joint 
changes, C6-C7, currently evaluated as 20 percent disabling, 
is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


